DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16, 18-23, and 25 are pending in this office action and presented for examination. Claims 20-23 are newly amended by the response received January 19, 2021.

Examiner left a voicemail for Applicant on January 29, 2021 to facilitate prosecution of this application. However, Applicant did not return Examiner’s voicemail.

Claim Objections
Claims 1-16, 18-23, and 25 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 recites the limitation “A non-transitory machine-readable medium having stored thereon data, which if performed by at least one machine, causes the at least one machine to fabricate at least one integrated circuit to perform operations including” in lines 1-3. However, it is unclear as to what is meant by performing data. Note, in contrast, that instant paragraph [0064] discloses “When read by a machine, the instructions may cause the machine to fabricate the logic to perform the techniques described herein”.
Claims 2-13 and 25 are objected to for failing to alleviate the objection of claim 1 above. 

In claim 14, line 5, an “and” is missing prior to the last element of the recited processing apparatus. 
In claim 14, line 11, “the at least one integrated circuit” has insufficient antecedent basis in the claims.
Claims 15-16 and 18-19 are objected to for failing to alleviate the objections of claim 14 above. 

Claim 15 recites the limitation “the second logic” in line 1. However, there is insufficient antecedent basis for this limitation in the claims.
In claim 15, line 1, “to” should be “is to”, as the claim as currently recited does not appear to have a grammatical predicate. 

Claim 16 recites the limitation “the second logic” in line 1. However, there is insufficient antecedent basis for this limitation in the claims.
In claim 16, line 1, “to” should be “is to”, as the claim as currently recited does not appear to have a grammatical predicate. 

Claim 20 recites the limitation “the at least one integrated circuit” in line 8. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 20, line 13.
Claims 21-23 are objected to for failing to alleviate the objection of claim 20 above.

In claim 21, line 3, “the decoded first instruction” should be “the first decoded instruction” for antecedent basis clarity. Note that this limitation is also recited in claim 21, line 4, and claim 21, line 8. (Note that claim 20 recites “a first decoded instruction” in line 5.)
Claims 22-23 are objected to for failing to alleviate the objection of claim 21 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the processing system” in line 6. However, there is insufficient antecedent basis for this limitation in the claims, and it is further unclear as to whether this limitation is intended to be interpreted as “a processing system” or as deleted due to the new deletion of “a processing system” in claim 20, line 2.
Claims 21-23 are rejected for failing to alleviate the rejection of claim 20 above.

Claim 21 recites the limitation “the operations” in claim 1. However, there is insufficient antecedent basis for this limitation in the claims, and it is further unclear as to whether this 
Claims 22-23 are rejected for failing to alleviate the rejection of claim 21 above.

Allowable Subject Matter
Claims 1-16, 18-23, and 25 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant on page 8 argues: ‘With respect to claim 1, the combination, as cited, does not at least describe "decoding a first instruction into a first decoded instruction, the first instruction to cause a control flow transfer within the at least one integrated circuit from a first set of instructions to a target in a second set of instructions."’
Applicant’s arguments against the combination set forth by a previous examiner are persuasive. As such, the rejections under 35 USC 103 presented in the previous office action by the previous examiner are withdrawn. 

Conclusion
Full faith and credit have been given to a previous examiner’s search.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KEITH E VICARY/Primary Examiner, Art Unit 2182